
	

114 HR 320 RH: Rapid DNA Act of 2016
U.S. House of Representatives
2016-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 703
		114th CONGRESS
		2d Session
		H. R. 320
		[Report No. 114–893]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Sensenbrenner (for himself and Mr. Swalwell of California) introduced the following bill; which was referred to the Committee on the Judiciary
		
		
			December 23, 2016
			Additional sponsors: Mr. Chabot, Mr. Rodney Davis of Illinois, Mr. Chaffetz, Ms. Speier, Mr. Cohen, Mr. Honda, Mr. Bishop of Michigan, Mr. Trott, Mrs. Wagner, Mr. Rohrabacher, Mr. Carter of Texas, Ms. Jenkins of Kansas, Mr. Garamendi, Mr. Ratcliffe, and Ms. Lofgren
		
		
			December 23, 2016
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on January 13, 2015
		
		
			
		
		A BILL
		To establish a system for integration of Rapid DNA instruments for use by law enforcement to reduce
			 violent crime and reduce the current DNA analysis backlog.
	
	
 1.Short titleThis Act may be cited as the Rapid DNA Act of 2016. 2.Rapid DNA instruments (a)StandardsSection 210303(a) of the DNA Identification Act of 1994 (42 U.S.C. 14131(a)) is amended by adding at the end the following:
				
					(5)
 (A)In addition to issuing standards as provided in paragraphs (1) through (4), the Director of the Federal Bureau of Investigation shall issue standards and procedures for the use of Rapid DNA instruments and resulting DNA analyses.
 (B)In this Act, the term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample..
 (b)IndexParagraph (2) of section 210304(b) of the DNA Identification Act of 1994 (42 U.S.C. 14132(b)(2)) is amended to read as follows:
				
 (2)prepared by— (A)laboratories that—
 (i)have been accredited by a nonprofit professional association of persons actively involved in forensic science that is nationally recognized within the forensic science community; and
 (ii)undergo external audits, not less than once every 2 years, that demonstrate compliance with standards established by the Director of the Federal Bureau of Investigation; or
 (B)criminal justice agencies using Rapid DNA instruments approved by the Director of the Federal Bureau of Investigation in compliance with the standards and procedures issued by the Director under section 210303(a)(5); and.
			3.Conforming amendments relating to collection of DNA identification information
 (a)From certain Federal offendersSection 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135a) is amended— (1)in subsection (b), by adding at the end the following: The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.; and
 (2)in subsection (c), by adding at the end the following:  (3)The term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample..
 (b)From certain District of Columbia offendersSection 4 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135b) is amended— (1)in subsection (b), by adding at the end the following: The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.; and
 (2)in subsection (c), by adding at the end the following:  (3)The term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample..
				
	
		December 23, 2016
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
